Title: To Thomas Jefferson from John Drayton, 29 July 1801
From: Drayton, John
To: Jefferson, Thomas


               
                  Sir.
                  Charleston July 29th: 1801.
               
               I have the honor to acknowledge the receipt of your letter of the 17th: June, accompanied with sundry papers from the Naval department; And, whenever any French Consul or Commercial Agent repairs to this place, I shall request him to hasten the discharge of the French prisoners here: unless, you should otherwise direct.
               I am also favored with your dispatches of the 15th: July; and feel myself much indebted to you, for the confidence you have reposed in me, respecting the same: believe me Sir, it shall not be misplaced.  This business has been fortunately arranged sooner, than my hopes had led me to expect: and I have the pleasure to inform you, that Edward Darrell Esq of this City, has, this day accepted the appointment of Commissioner for the first division of this State, under the act of Congress providing for the enumeration of lands, dwelling houses, and slaves. He is a Gentleman, who has been at the bar for some years, in habits of business; and, is Lieutenant Colonel commanding the regiment of Artillery in this City.  The office he has accepted being of invidious nature, without profit or pleasure, I hope, as he has been induced to accept the same merely from a desire of forwarding the public business, and thereby of giving what support he is able to your administration, to which he is sincerely attached, it may not be a bar, to any promotion, with which the Federal Government may be pleased to entrust him.  I shall further endeavour to assist this business, by writing to each of the other Commissioners in this State; whom I will urge to proceed without delay: and in fine, will leave nothing undone, which I can do, towards enabling you to carry the above mentioned law into effect, with energy & dispatch.
               As I trust much to a well regulated Militia, for those defences, which a republican government requires, my endeavours in this State are much directed to effect due obedience & subordination, throughout its different departments.  A Court martial, which has lately been holden here, having cashiered one officer, and suspended another, has given me an opportunity of pressing those principles on the militia of this State; which I flatter myself will be attended with beneficial effects.  I have done myself the honor of enclosing you, a copy of the Orders, which are issued on the occasion. And trust, that in due time a proper return shall be transmitted to you of the Militia of this State: among which, is a body of uniformed Cavalry, well mounted and conditioned of not less than fifteen hundred men, that I can draw to any one point in this State, at a short notice.
               I must apologize, for intruding these matters on your time and attention; and, my excuse must be, that, it proceeds from an earnest desire, of promoting the public welfare: which I have been taught to consider, as the sacred duties of a Man & a Citizen. And I avail myself of this opportunity, of tendering to you the assurance of high respect & consideration, with which, I have the honor to be
               Sir Yr. most obedient Sevt.
               
                  
                     John Drayton
                  
               
            